DETAILED ACTION
Reason For Allowance
The following is an examiner’s statement of reasons for allowance: 
Prior arts of record do not render obvious, nor anticipate a second operation and a first operation are performed on a second partition and a first partition of a table at the same time, wherein the first operation is performed on a row in the first partition, and the row of the first partition is locked by a row level lock, and a first partition level lock is applied to the first partition for a period in which the first operation is being performed on the first partition based on a determined predefined threshold number of row level locks have been applied within the first partition, wherein the first partition level lock preventing any additional operations other than the concurrent operations for which the row level locks have been applied within the first partition from being performed on the first partition during the period the first partition level lock is being applied to the first partition (i.e., performing a first operation on a row of a plurality of rows in a first partition of a table of data, the first partition being one of a plurality of partitions of the table, each partition in the plurality of partitions having a plurality of rows; applying a row level lock to the row of the plurality of rows in the first partition of the table of data; based on the applying the row level lock to the row in the first partition, determining that a predefined threshold number of row level locks corresponding to concurrent operations have been applied within the first partition, the concurrent operations including the first operation; based on the determining that the predefined threshold number of row level locks have been applied within the first partition, applying a first partition level lock to the first partition for a period in which the first operation is being performed on the first partition, the first partition level lock preventing any additional operations other than the concurrent operations for which the row level locks have been applied within the first partition from being performed on the first partition during the period the first partition level lock is being applied to the first partition; and performing a second operation on a second partition of the table at a point in time during which the first operation is being performed on the first partition, the second partition being one of the plurality of partitions of the table) as recited in claims 1, 8 & 15. Thus, claims 1, 8 & 15 are allowed. Dependent claims 2-7, 9-14 & 16-20 are allowed at least by virtue of their dependencies from claims 1, 8 & 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. PHAM
Primary Examiner
Art Unit 2159

/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        August 16, 2022